Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        December 22, 2015


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 TERRY L. BROWN, SR.,                                               No. 46600-7-II

                                Appellant,

         v.

 JENNIFER A. CRANE, FKA JENNIFER A.                           UNPUBLISHED OPINION
 BROWN,

                                Respondent.


        MAXA, J. ― Terry Brown appeals the final child support order from child support

modification proceedings initiated by his former spouse, Jennifer Crane. Brown argues, and

Crane concedes, that the child support order (1) fails to provide statutorily required deductions to

his income for mandatory pension plan payments, mandatory union dues, and state industrial

insurance; and (2) fails to include Crane’s bonus income as required by statute. Brown also

argues that the trial court erred by not providing him with either a whole family deviation or

residential credit.

        We accept Crane’s concessions, and decline to consider whether Brown is entitled to a

whole family deviation and residential credit because that determination cannot be made until

after the incomes are properly recalculated. Accordingly, we reverse and remand to the trial

court with directions to modify the child support order to provide Brown with deductions to his

income for mandatory pension plan payments, mandatory union dues, and state industrial

insurance; include Crane’s bonus income in her gross monthly income; and consider whether
No. 46600-7-II


Brown is entitled to a whole family deviation or residential credit after the incomes are properly

recalculated. Finally, we decline to award reasonable attorney fees to Crane.

                                             FACTS

       Brown and Crane were married in 1997, had two children, and dissolved their marriage in

October 2004.

2012 Support Order

       The trial court entered a judgment and order of child support in January 2012. The order

calculated Brown’s net monthly income as $6,456.94. Brown’s total income included income

from VA disability benefits, base pay from his job as a firefighter, and overtime pay. Brown

received income deductions for mandatory pension plan payments, mandatory union dues, and

state industrial insurance. Crane’s net monthly income was $2,897.52.

       Based on those incomes, the 2012 order calculated Brown’s standard monthly obligation

as $1,502.13, increasing to $1,660.14 on September 1, 2012 when one of the children changed

age brackets. But Brown also received a whole family deviation in the amount of $237.36. This

deviation lowered his actual monthly obligation to $1,264.77, increasing to $1,386.90 on

September 1, 2012.

2014 Support Adjustment

       Crane filed a motion to adjust child support in May 2014, arguing that Brown’s income

had increased since he took a second job as his union’s vice president for public relations. The

court commissioner calculated Brown’s net monthly income as $7,586 based on his VA benefits,

base firefighter pay, overtime firefighter pay, and union job pay. However, the commissioner




                                                 2
No. 46600-7-II


did not apply the deductions to Brown’s income for mandatory pension plan payments,

mandatory union dues, and state industrial insurance.

       Using the increased incomes, the commissioner calculated Brown’s standard obligation

to be $1,847. However, the commissioner gave Brown a deviation of $347, making his actual

monthly obligation $1,500.

       The commissioner calculated Crane’s net monthly income as $3,966. Crane admitted

that she had received an employment bonus in each of the previous two years. However, the

commissioner declined to include Crane’s bonus in the income calculation.

Brown’s Motion for Revision

       Brown filed a motion to revise the adjusted child support. Brown argued that the

adjusted child support should be revised to include deductions to his gross monthly income for

mandatory pension plan payments, mandatory union dues, and state industrial insurance and that

Crane’s gross monthly income should include the bonus she had received for the previous two

years. Brown also argued that he should receive a whole family deviation or residential credit.

       The trial court reviewed the commissioner’s order de novo, and denied Brown’s motion

to revise. The trial court did not award attorney fees to either party.

       Brown appeals.

                                            ANALYSIS

A.     STANDARD OF REVIEW

       We review a trial court's order of child support for abuse of discretion. In re Parentage

of A.L., 185 Wash. App. 225, 238, 340 P.3d 260 (2014). A trial court abuses its discretion when its

decision rests on unreasonable or untenable grounds or when its ruling relies on an erroneous



                                                  3
No. 46600-7-II


view of the law or incorrect legal analysis. Id. at 238-39. We defer to the sound discretion of the

trial court unless the trial court abused its discretion. Id. at 239.

B.      BROWN MANDATORY DEDUCTIONS

        Brown argues, and Crane concedes, that the trial court erred by failing to provide Brown

with deductions as required by statute. We accept Crane’s concession.

        RCW 26.19.071 states the standards for determining income for purposes of calculating

child support obligations. RCW 26.19.071(5) specifically deals with deductions and provides in

relevant part:

        The following expenses shall be disclosed and deducted from gross monthly
        income to calculate net monthly income:
         (a) Federal and state income taxes;
         (b) Federal insurance contributions act deductions;
         (c) Mandatory pension plan payments;
         (d) Mandatory union or professional dues;
         (e) State industrial insurance premiums.

(Emphasis added.)

        As a general rule, we interpret statutory directives using the word “shall” as mandatory or

imperative in character. In re Parentage of K.R.P., 160 Wash. App. 215, 223, 247 P.3d 491

(2011). The word “shall,” indicates a mandatory action. In re Marriage of Kim, 179 Wash. App.
232, 250-51, 317 P.3d 555, review denied, 180 Wash. 2d 1012 (2014).

        Here, RCW 26.19.071(5) states that the listed expenses “shall be disclosed and deducted”

from gross monthly income. Because shall indicates a mandatory action, the listed items must be

deducted from gross monthly income when calculating net income.

        Brown provided the commissioner and the trial court with paystubs showing that he pays

mandatory retirement contributions under the LEOFF-II program, mandatory union dues to



                                                    4
No. 46600-7-II


Firefighters IAFF Local 726, and state industrial insurance premiums. However, the

commissioner improperly failed to deduct those amounts from Brown’s gross monthly income,

and the trial court improperly failed to revise the commissioner’s order. Accordingly, we hold

that the trial court erred by failing to deduct the expenses as required by RCW 26.19.071(5).

C.     CRANE BONUS INCOME

       Brown argues, and Crane concedes, that the trial court erred by failing to add Crane’s

bonus income to her gross income as required by statute. We accept Crane’s concession.

       RCW 26.19.071(3) sets out standards for calculation of income. RCW 26.19.071(3)(r)

provides that “monthly gross income shall include income from any source, including . . .

[b]onuses.” As noted above, the word “shall,” indicates a mandatory action. Kim, 179 Wn.

App. at 250-51. Under RCW 26.19.075(b), the trial court can deviate from the standard income

calculation if income is nonrecurring.

       Here, Crane admitted that she had received an employment bonus in each of the previous

two years. And the commissioner did not find that Crane’s bonus income was nonrecurring.

Therefore, the trial court improperly failed to revise the commissioner’s order. Accordingly, we

hold that the trial court erred by failing to include Crane’s bonus into her gross monthly income.

D.     BROWN WHOLE FAMILY DEVIATION

       Brown argues that the trial court erred when it failed to provide him with a whole family

deviation. Crane argues that the trial court did provide Brown with a whole family deviation.

We need not address this issue.

       RCW 26.19.075(3) provides that the trial court shall enter findings that specify any

deviation or any denial of request for deviation from the standard income calculation. However,



                                                 5
No. 46600-7-II


the statute also states that “[t]he court shall not consider reasons for deviation until the court

determines the standard calculation for each parent.”

       Here, the parties’ standard income must be recalculated to include Brown’s deductions

and Crane’s bonus income. Therefore, we cannot determine whether or not any deviation would

be appropriate until the incomes are properly recalculated.

E.     ATTORNEY FEES

       Crane requests that we award her attorney fees pursuant to RCW 26.09.140 because she

has a need and Brown has the ability to pay. Brown argues that this court should not award

Crane attorney fees because Brown is the prevailing party due to Crane’s concession, and Crane

has the ability to pay without hardship.

       RAP 18.1 permits an award of attorney fees on appeal if applicable law permits such

award. RCW 26.09.140 grants this court discretion to award attorney fees on appeal after

considering the financial resources of both parties. In re Marriage of Kile & Kendall, 186 Wn.

App. 864, 888, 347 P.3d 894 (2015). In exercising our discretion, we also may consider the

arguable merit of the issues on appeal. In re Marriage of Raskob, 183 Wash. App. 503, 520, 334
P.3d 30 (2014).

       Here, Crane essentially concedes all the issues on appeal. However, in the superior court

she advocated for the determinations she now concedes. The result was a meaningless appeal.

Under these circumstances, we decline to award reasonable attorney fees to Crane.

       We reverse and remand to the trial court with directions to modify the child

support order to provide Brown with deductions to his income for mandatory pension

plan payments, mandatory union dues, and state industrial insurance; include Crane’s



                                                   6
No. 46600-7-II


bonus income in her gross monthly income; and consider whether Brown is entitled to a

whole family deviation or residential credit after the incomes are properly recalculated.

And we decline to award reasonable attorney fees to Crane.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.



 We concur:




 JOHANSON, C.J.




 BJORGEN, J.




                                                  7